Exhibit 10.30

AMENDED AND RESTATED SENIOR OFFICER, CHANGE IN CONTROL, SEVERANCE AND
NON-COMPETE AGREEMENT


THIS AMENDED AGREEMENT is made as of December 30, 2008 between WISCONSIN ENERGY
CORPORATION (the "Company") and Kristine A. Rappé (the "Executive").

WHEREAS, the Executive is currently employed by the Company as its Senior Vice
President and Chief Administrative Officer;

WHEREAS, the Executive and the Company originally entered into a Senior Officer,
Change in Control, Severance and Non-Compete Agreement dated as of July 28, 2005
and an amended agreement as of December 19, 2007;

WHEREAS, the parties now desire to amend and restate the Agreement solely to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, with
such changes effective January 1, 2008.

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

Defined Terms. All of the capitalized terms not otherwise defined in this
Agreement are defined in the attached Appendix.

Purpose of Agreement. This Agreement is intended to set forth certain terms and
conditions of the Executive's employment with the Company, to provide the
Executive with certain minimum compensation rights in the event of her
Termination of Employment under certain circumstances as set forth herein and to
provide for a non compete agreement from the Executive.

Employment. The Executive is currently employed as the Senior Vice President and
Chief Administrative Officer of the Company. The Executive's employment is not
for any fixed term and the Executive acknowledges that she is an employee
at-will. The Executive's annual base salary was initially established at an
annual rate of $345,000. The Executive's target bonus opportunity under the
Company's Short-Term Performance Plan (the "STPP") for the remainder of 2005
after the original Agreement effective date and subsequent years will not be
less than 60% of base salary, except under circumstances described in the next
sentence. Circumstances under which an adjustment below the 60% target could
take place would be limited to a general "Board Action" resulting in the
lowering of targets for the entire senior executive group.

Other Benefits and Special Additional Pension Benefit. The Executive will be
entitled to participate in all retirement and welfare benefit plans and programs
generally available to employees in accordance with the terms of such plans and
programs and to participate on a basis commensurate with other senior officers
of the Company in any benefit plans and programs available to such officers,




--------------------------------------------------------------------------------


including the opportunity to participate in the Company's Executive Deferred
Compensation Plan (the "EDCP"), or such successor plan, as amended from time to
time. Additionally, and provided the Executive's retirement occurs at or after
age 60, the Executive shall be entitled to participate in the Company's
Supplemental Pension Plan ("SPP") or such successor plan, as amended from time
to time, which shall include (i) "SERP Benefit A," which is designed to make up
for any limitations imposed on the amount of Executive's accrued benefit under
the Company's tax-qualified defined benefit plan (the "Retirement Account Plan")
because of statutory or regulatory limits relating to the Internal Revenue Code,
and which shall be calculated without regard to applicable early retirement
reduction factors, and (ii) "SERP Benefit B," which provides a life annuity
equal to a percentage of the Executive's eligible earnings over her highest
36-month earnings period, as both "SERP Benefit A" and "SERP Benefit B" shall be
calculated under the SPP.

Covered Termination Not Associated with a Change in Control. In the event of a
Covered Termination Not Associated with a Change in Control, then the Company
shall provide the Executive with the following compensation and benefits:

General Compensation and Benefits. The Company shall pay the Executive's full
salary to the Executive from the time notice of termination is given through the
date of Termination of Employment at the rate in effect at the time such notice
is given, and all compensation and benefits payable to the Executive through the
date of Termination of Employment under the terms of any compensation or benefit
plan, program or arrangement maintained by the Company during such period. Such
payments shall be made within the next pay period after the Executive's
Termination of Employment. The Company shall also pay the Executive's normal
post-termination compensation and benefits to the Executive as such payments
become due in accordance with the Company's retirement, insurance and other
compensation or benefit plans, programs and arrangements, except that any normal
cash severance benefits shall be superseded and replaced entirely by the
benefits provided under this Agreement.

Incentive Compensation. Notwithstanding any provision of any cash bonus or
incentive compensation plan of the Company, the Company shall pay to the
Executive, within the next pay period after the Executive's Termination of
Employment, a lump sum amount, in cash, equal to the sum of (i) any bonus or
incentive compensation which has been allocated or awarded to the Executive for
a fiscal year or other measuring period under the plan that ends prior to the
date of Termination of Employment, but which has not yet been paid, and (ii) a
pro rata portion of the Target Bonus Amount for all uncompleted periods under
any bonus or incentive compensation plan.
2

--------------------------------------------------------------------------------






Special Compensation. The Company shall pay to the Executive a lump sum equal to
two times the sum of (a) the highest per annum base rate of salary in effect
with respect to the Executive during the three-year period immediately prior to
the Termination of Employment plus (b) the Target Bonus Amount. Such lump sum
shall be paid by the Company to the Executive within next pay period after the
Executive's Termination of Employment, unless the provisions of Section 5(e)
below apply. Notwithstanding the foregoing, in the event of the Executive's
voluntary Termination of Employment without Good Reason, as described in Section
(c)(iv) of the Appendix to this Agreement, payment shall occur on the first day
of the seventh month following the Executive's Termination of Employment, unless
the provisions of Section 5(e) below apply. The amount of the aggregate lump sum
provided by this Section 5(c) shall not be counted as compensation for purposes
of any other benefit plan or program applicable to the Executive.

Special Retirement Plans Lump Sum. The Company shall pay to the Executive an
aggregate lump sum equal to the total of the amounts described in (a) and (b)
herein. Amount (a) is a lump sum equal to the difference between (i) the
actuarial equivalent of the benefit under the Retirement Account Plan, the SPP
"SERP Benefit A" which the Executive would receive if her employment continued
for a two-year period following Termination of Employment, assuming that the
Executive's compensation during such two-year period would have been equal to
the Executive's salary as in effect immediately before the termination or, if
higher, as in effect at any time during the 180-day period immediately preceding
the termination date, and the Target Bonus Amount and waiving the requirement
that Executive have attained age 60, and (ii) the actuarial equivalent of the
Executive's actual benefit (paid or payable) under the Retirement Account Plan,
the SPP "SERP Benefit A". Actuarial equivalency for this purpose shall be
determined using an interest rate equal to a 36 consecutive month (or shorter
period, as explained in the next sentence) average, using the rates as of the
last business day of each month starting with January 31, 2002 (the "Month End
Rate") of the five year United States Treasury Note yields (the "36 Month
Average Rate") in effect ending with the Month End Rate immediately prior to the
Effective Date, as such yield is reported in the Wall Street Journal or
comparable publication, and the mortality table used for purposes of determining
lump sum amounts then in use under the Retirement Account Plan. Prior to January
31, 2005, the 36 Month Average Rate shall mean only the average of the Month End
Rates which have occurred since January 31, 2002, even though less than 36.
Amount (b) is a lump sum equal to the total of (i) the additional contributions
which would have been made to the Executive's account by the Company under the
Company's tax-qualified 401(k) plan, plus (ii) the additional contributions
which would have been credited to the bookkeeping account balance of the
Executive attributable to the 401(k) match feature of the EDCP, had the
Executive


3

--------------------------------------------------------------------------------


continued in employment for a two-year period following Termination of
Employment and assuming that the Executive's compensation would have been the
same as set forth above and that the Executive had made maximum utilization of
the pre-tax and after-tax opportunity in the qualified 401(k) plan and obtained
the maximum matching contributions in such plan. The amount of the aggregate
lump sum under this Section 5(d) shall be paid by the Company to the Executive
within the next pay period after the Executive's Termination of Employment,
unless the provisions of Section 5(e) below apply. Notwithstanding the
foregoing, in the event of the Executive's voluntary Termination of Employment
without Good Reason, as described in Section (c)(iv) of the Appendix to this
Agreement, payment shall occur on the first day of the seventh month following
the Executive's Termination of Employment, unless the provisions of Section 5(e)
below apply. The amount of the lump sum provided by this Section 5(d) shall not
be treated as compensation for purposes of any other benefit plan or program
applicable to the Executive.

Election Pursuant to Section 409A Transition Relief. Notwithstanding any other
provision of this Agreement, on or before December 31, 2008, the Executive may
elect to have all or part of the special compensation provided by Section 5(c)
and the special retirement plans lump sum otherwise provided for in Section 5(d)
paid pursuant to her election filed under the EDCP that relates to amounts
deferred in 2009. The amounts to which the election applies shall be credited
with earnings in the manner as elected by the Executive under the terms of the
EDCP. EDCP provisions shall apply to such amounts except that (i) any provisions
for a mandatory lump sum payment upon separation from service following a
"Change in Control" as defined in the EDCP shall not apply to deferrals made
hereunder and (ii) the entire amount subject to the election made under this
Section 5(e) shall be paid in a lump sum by the Company immediately prior to the
occurrence of a Change in Control to such grantor or "rabbi" trust as the
Company shall have established as a vehicle to hold such amount pending payment,
but with such trust designed so that the Executive's rights to payment of such
benefits are no greater than those of an unsecured creditor.

Welfare Benefits. Subject to Section 5(g) below, for a two-year period following
Termination of Employment, the Company shall provide the Executive (and her
family) with health, life and other welfare benefits (but excluding disability
benefits) substantially similar to the benefits received by the Executive (and
her family) pursuant to welfare benefit programs of the Company or its
affiliates as in effect immediately during the 180 days preceding the Effective
Date (or, if more favorable to the Executive, as in effect at any time
thereafter until the Termination of Employment); provided, however, that no
compensation or benefits provided hereunder shall be treated as compensation for
purposes of any of the programs or shall result in the crediting of additional
service thereunder. For purposes


4

--------------------------------------------------------------------------------


of determining the amount of such welfare benefits, any part of which shall be
based on compensation, the Executive's compensation during the relevant two-year
period shall be deemed to be equal to the Executive's salary as in effect
immediately before the Termination of Employment or, if higher, as in effect at
any time during the 180-day period immediately preceding the termination date,
and the Target Bonus Amount. To the extent that any of the welfare benefits
covered by this Section 5(f) cannot be provided pursuant to the plan or program
maintained by the Company or its affiliates, the Company shall provide such
benefits outside the plan or program at no additional cost (including, without
limitation, tax cost) to the Executive and her family. The Executive shall be
entitled to be covered by a retiree medical and dental program at the end of the
relevant two-year period, at a cost to the Executive not to exceed the lesser of
the cost, if any, charged to other retirees or the COBRA continuation premium
charged to terminees who elect to continue in the Company's health plan at their
expense under applicable law. The Company shall become obligated to continue
such benefits for the remainder of the Executive's life and that of her
surviving spouse, notwithstanding any contrary provision or power of amendment
or termination reserved to the Company in any otherwise applicable document.

To the extent that the period during which the continued provision of medical
and dental benefits falls within the applicable COBRA continuation period, such
continued provision of medical and dental benefits is exempt from Code Section
409A under Treasury Regulation Section 1.409A-1(b)(9)(v)(B). To the extent that
the period during which the continued provision of medical and dental benefits
extends beyond the applicable COBRA continuation period, the following shall
apply: (i) the premiums for continued medical and dental coverage shall be paid
on a monthly basis; (ii) any amounts paid to or on behalf of the Executive as
reimbursement for medical and/or dental expenses shall be paid on or before the
last day of the year following the year in which such expense was incurred;
(iii) any amounts paid to or on behalf of the Executive as reimbursement for
medical and/or dental expenses during one year will not affect the Executive's
eligibility for amounts paid to or on behalf of the Executive as reimbursement
for medical and/or dental expenses during any other year; and (iv) the right to
continued coverage beyond the applicable COBRA continuation period is not
subject to liquidation or exchange for another benefit. This paragraph shall be
administered and interpreted consistent with Treasury Regulation Section
1.409A-3(i)(1)(iv).

New Employment. If the Executive secures new employment during the two-year
period following Termination of Employment, the level of any benefit being
provided pursuant to Section 5(f) hereof shall be reduced to the extent that any
such benefit is being provided by the Executive's new employer. The Executive,
however, shall be under no obligation to seek new employment and, in any event,
no other amounts payable pursuant to


5

--------------------------------------------------------------------------------


this Agreement shall be reduced or offset by any compensation received from new
employment or by any amounts claimed to be owed by the Executive to the Company
or its affiliates.

Equity Incentive Awards. Notwithstanding the provisions in any stock option
award, restricted stock award, performance shares or other equity incentive
compensation award (the "Awards"), the Executive shall become fully vested in
all outstanding Awards and all otherwise applicable restrictions shall lapse and
for purposes of determining the length of time the Executive has to exercise
rights, if applicable under any such Award, the Executive shall be treated as if
she had retired from the service of the Company at or after age 55 and
completion of ten years of service.

Outplacement and Financial Planning. The Company shall, at its sole expense as
incurred, provide the Executive with reasonable outplacement services, the scope
and provider of which shall be selected by the Executive in her sole discretion
(but at a cost to the Company of not more than $30,000) for a period of one
year. The Company shall also continue to provide the Executive with financial
planning counseling benefits through the second anniversary of the date of the
Executive's Termination of Employment, on the same terms and conditions as were
in effect immediately before the termination or, if more favorable, on the
Effective Date. The Executive shall be eligible to seek reimbursement for such
benefits up to a fixed dollar amount that is at least equal to the amount in
effect for the year before the Executive's Termination of Employment, unless the
Company decides a higher amount. Any unused amounts remaining in one year may
not be carried over for use in another year. To the extent the Company
reimburses the Executive for financial planning expenses incurred pursuant to
this paragraph (i), such reimbursement shall occur on or before the last day of
the calendar year following the year in which the expense was incurred.

Obligation of the Company on a Covered Termination of Employment Associated with
a Change in Control of the Company. In the event of a Covered Termination of
Employment Associated with a Change in Control of the Company, then the Company
shall provide the Executive with the same compensation and benefits and subject
to the same terms and conditions as are specified in Section 5 above; provided,
however that (i) the special compensation provided for in Section 5(c) shall be
three times (rather than two times) the sum of the amounts specified in
subsection (a) and (b) of Section 5(c), (ii) the special retirement plans lump
sum provided for in Section 5(d) shall be calculated as if the Executive's
employment has continued for a three-year period (rather than a two-year period)
following her Termination of Employment and (iii) the welfare benefits provision
of Section 5(f) shall be provided for a three-year period (rather than a
two-year period). In addition, the tax gross-up provisions of Section 7 hereof
shall apply. Further, the transition election for the Executive described in
Section 5(e) above shall apply, but only if the written irrevocable transition
election form is filed in


6

--------------------------------------------------------------------------------


accordance with the procedures set forth in that election form by
December 31, 2008.

Certain Additional Payments by the Company.

Anything in this Agreement to the contrary notwithstanding, and whether or not a
Covered Termination of Employment occurs, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 7) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code") or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed on
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments

Subject to the provisions of paragraph (c) of this Section 7, all determinations
required to be made under this Section 7, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by the Executive (the "Accounting Firm"),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 7, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments


7

--------------------------------------------------------------------------------


which will not have been made by the Company should have been made
("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
paragraph (c) of this Section 7 and the Executive thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of Executive. Notwithstanding the
foregoing, if the Executive is a "specified employee" (within the meaning of
Code Section 409A) as of the date of the Executive's Termination of Employment,
the Company shall pay any Gross-Up Payment and any Underpayment no earlier than
the first day following the six-month anniversary of the Executive's Termination
of Employment and no later than December 31 of the calendar year following the
calendar year in which the Executive pays the Excise Tax.

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which she gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

give the Company any information reasonably requested by the Company relating to
such claim,

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company.

cooperate with the Company in good faith in order effectively to contest such
claim, and

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive


8

--------------------------------------------------------------------------------



harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c) of Section 7, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.



If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (c) of this Section 7, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of paragraph (c) of this
Section 7) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). If after
the receipt by the Executive of an amount advanced by the Company pursuant to
paragraph (c) of this Section 7, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

Termination of Employment. The Company shall be entitled to terminate the
Executive's employment on account of Disability pursuant to the procedures set


9

--------------------------------------------------------------------------------


forth in Section (e) of the Appendix, for Cause pursuant to the procedures set
forth in Section (a) of the Appendix, or without Cause by giving written notice
to the Executive of such termination. The Executive may terminate her employment
for Good Reason by giving the Company written notice of the termination, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason. A Termination of Employment by the Executive for Good Reason shall
be effective on the fifth business day following the date such notice is given,
unless the notice sets forth a later date (which date shall in no event be later
than thirty days after the notice is given). In the event of a dispute regarding
whether the Executive's voluntary termination qualifies as a termination for
Good Reason, no claim by the Company that the same does not constitute a
termination for Good Reason shall be given effect unless the Company establishes
by clear and convincing evidence that such termination does not constitute a
termination for Good Reason. The Executive may also terminate her employment
without Good Reason by giving the Company written notice of such termination.

Obligations of the Company on Termination of Employment for Death, Disability,
for Cause or by the Executive Other than for Good Reason. If the Executive's
employment is terminated by reason of her death or Disability (but not under the
circumstances covered by paragraph (c)(iv) of the Appendix), or if such
employment is terminated by the Company for Cause or by the Executive other than
for Good Reason, the Company will pay to the Executive's estate or legal
representative or to the Executive, as the case may be, all accrued but unpaid
base salary and all other benefits and amounts which may become due in
accordance with the terms of any applicable benefit plan, contract, agreement or
practice, including amounts which may have become due under the terms of Section
3 of this Agreement, but no other compensation or benefits will be paid under
this Agreement.

Non-Compete Agreement. In consideration of this Agreement, the Executive agrees
that she will not, for a period of one year from the date of her Termination of
Employment with the Company, directly or indirectly own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner, including but not limited to,
holding the position of shareholder, director, officer, consultant, independent
contractor, executive partner, or investor with any "Competing Enterprise." For
purposes of this paragraph, a "Competing Enterprise" means any entity, firm or
person engaged in a business within the State of Wisconsin or the upper
peninsula area of the State of Michigan (the "Territory") which is in
competition with any of the businesses of the Company or any of its subsidiaries
within the Territory as of the date the Executive's Termination of Employment,
and whose aggregate gross revenues, calculated for the most recently completed
fiscal year of the Competing Enterprise, derived from all such competing
activities within the Territory during such fiscal year, equal at least 10% or
more of such Enterprise's consolidated net revenues for such fiscal year. If the
Executive notifies the Company in writing of any employment or opportunity which
the Executive proposes to undertake during the one year non-compete period, and
supplies the


10

--------------------------------------------------------------------------------


Company with any additional information which the Company may reasonably
request, the Company agrees to promptly notify the Executive within thirty days
after all information reasonably requested by it has been provided, whether the
Company considers the proposed employment or opportunity to be prohibited by
these provisions and, if so, whether the Company is willing to waive the same.
Notwithstanding anything in this Section 10, the Executive shall not be
prohibited from acquiring or holding up to 2% of the common stock of an entity
that is traded on a national securities exchange or a nationally recognized
over-the-counter market.

Release. As a condition to payment of post-termination compensation and benefits
under this Agreement, Executive must execute a general release and waiver, in
form and substance reasonably satisfactory to the Company, of all claims
relating to her employment with the Company and its affiliates and the
termination of such employment, including, but not limited to, discrimination
claims, employment-related tort claims, and contract claims (other than claims
with respect to benefits under the Company's tax-qualified retirement plans or
continuation of coverage or benefits solely as required by COBRA). The release
shall be furnished to Executive as soon as practicable after Termination of
Employment, but in no event later than the latest date that will insure that any
revocation provided for in the release will expire not later than March 1 of the
calendar year after the calendar year of the Executive's Termination of
Employment. If Executive fails to execute the release within a reasonable period
of time, the Company's obligations under Sections 5 and 6 shall terminate.

Successors and Binding Agreements.

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any such successor, and such successor shall thereafter be deemed
the "Company" for the purposes of this Agreement.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's respective personal or legal representative, executor,
administrator, successor, heirs, distributees and/or legatees.

Neither the Company nor the Executive may assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
this Section. Without limiting the generality of the foregoing, the Executive's
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by will or the laws of descent


11

--------------------------------------------------------------------------------


and distribution. In the event the Executive attempts any assignment or transfer
contrary to this Section, the Company shall have no liability to pay any amount
so attempted to be assigned or transferred.

Notices. All communications provided for herein shall be in writing and shall be
deemed to have been duly given when delivered or five business days after having
been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to the Executive
at her principal residence, or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notices of
a change of address shall be effective only upon receipt.

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Wisconsin without
giving effect to the principles of conflict of laws of such state, except that
Section 15 shall be construed in accordance with the Federal Arbitration Act.

Resolution of Disputes. The parties shall endeavor to resolve any dispute
arising out of or relating to this Agreement by mediation in Milwaukee,
Wisconsin, under the Mediation Procedure of the Center for Public Resources
("CPR"). Unless the parties agree otherwise, the mediator will be selected from
the CPR Panels of Distinguished Neutrals. Any such dispute which remains
unresolved 45 days after appointment of a mediator, shall be finally resolved by
arbitration in Milwaukee, Wisconsin, by a sole arbitrator in accordance with the
CPR Rules for Non-Administered Arbitration, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof. The
Company will pay any fees and costs of the mediator in connection with the
mediation, but the parties agree to each pay one-half of the fees and costs of
the arbitrator in connection with the arbitration.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement which shall remain in full force and effect. If any provision of this
Agreement shall be held invalid or unenforceable in part, the remaining portion
of such provision, together with all other provisions of this Agreement, shall
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.

Entire Agreement; Amendments. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the matters discussed
herein and supersedes all other prior agreements and understandings, written or
oral, between the parties with respect thereto. There are no representations,
warranties or agreements of any kind relating thereto that are not set forth in
this Agreement. This Agreement may not be amended or modified except by a
written instrument signed by the parties hereto or their respective successors
and legal representatives.
12

--------------------------------------------------------------------------------






Withholding. The Company may withhold from any amounts payable under this
Agreement all federal, state and other taxes as shall be legally required.

Certain Limitations. Nothing in this Agreement shall grant the Executive any
right to remain an executive, director or employee of the Company or of any of
its subsidiaries for any period of time.
13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date indicated below:




/s/ Kristine A. Rappe
Kristine A. Rappé

WISCONSIN ENERGY CORPORATION


By: /s/ Gale E. Klappa
Gale E. Klappa

   



12/22/08


Date






14

--------------------------------------------------------------------------------


APPENDIX

This is an appendix to the Amended Senior Officer Employment Agreement between
WISCONSIN ENERGY CORPORATION and Kristine A. Rappé originally dated
July 28, 2005 (the "Agreement"), as restated effective January 1, 2008 for
compliance with Code Section 409A.

As used in the Agreement, the terms set forth below shall have the following
meanings:

"Cause" means:

the willful and continued failure of the Executive to substantially perform the
Executive's duties (other than failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by the Board of Directors of the Company (the
"Board"), or the Compensation Committee of the Board (the "Committee") which
specifically identifies the manner in which the Board or the Committee believes
that the Executive has not substantially performed the Executive's duties, or

the willful engaging by the Executive in illegal conduct or gross misconduct
which is determined by the Board to have been materially and demonstrably
injurious to the Company. However, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that her action or
omission was in the best interest of the Company.

The Executive may only be terminated for Cause if the Company gives written
notice to the Executive of its intention to terminate the Executive's employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Meeting for Cause. The "Special Meeting for Cause" means a meeting of
the Board called and held specifically for the purpose of considering the
Executive's termination for Cause, that takes place not less than ten and not
more than twenty business days after the Executive receives the notice of
termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Meeting for Cause. The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted by the affirmative vote of at least two-thirds (2/3) of the entire
membership of the Board, excluding employee directors, at the Special Meeting
for Cause, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the notice of termination for Cause and that
conduct constitutes Cause under this Agreement. In the event of a dispute
regarding whether the Executive's employment has been terminated for Cause, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes by clear and convincing evidence that Cause exists.

A "Change in Control" with respect to the Company shall have the meaning set
forth in the Wisconsin Energy Corporation Executive Deferred


15

--------------------------------------------------------------------------------


Compensation Plan, effective as of January 1, 2005 and as may be amended from
time to time.

"Covered Termination of Employment Associated with a Change in Control" means:

a Termination of Employment by the Company other than because of death or
Disability and without Cause, which occurs within a period of eighteen months
following the Effective Date or,

a Termination of Employment by the Company other than because of death or
Disability and without Cause within a period of six months prior to the
Effective Date, and it is reasonably demonstrated by the Executive that such
Termination of Employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or in anticipation of a Change in Control, or

a Termination of Employment by the Executive for Good Reason within a period of
eighteen months following the Effective Date and also within a period of twelve
months subsequent to the occurrence, without the Executive's written consent, of
any event described in Section (g) after the Effective Date, or a Termination of
Employment by the Executive within a period of six months prior to the Effective
Date and following the occurrence without the Executive's consent of any event
described in Section (g)(i), (ii), (iii), or (iv) and it is reasonably
demonstrated by the Executive that such event occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
otherwise arose in connection or in anticipation of a Change in Control, or

a voluntary Termination of Employment by the Executive without Good Reason
following completion of one year of service after a Change in Control of the
Company, provided that the voluntary termination must be effected by the
Executive within six months after the completion of that one-year of service.
Further, if the Executive gives written notice to the Company any time after a
Change in Control of the Company but before completion of one year of service
thereafter that the Executive intends to so voluntarily terminate and if the
Executive should thereafter die while in the employ of the Company or incur a
Termination of Employment because of Disability, in either case before
completion of such one year of service, such death or Termination of Employment
shall be treated as a Covered Termination Associated with a Change in Control.

If within fifteen days after the Company notifies the Executive that it is
terminating her employment for Cause or the Executive notifies the Company that
she is terminating her employment for Good Reason, the party receiving such
notice notifies the other party that a dispute exists concerning the
termination, then for purposes of this Section (c) the date of the Executive's
Termination of Employment shall not be deemed to have


16

--------------------------------------------------------------------------------



occurred until the earlier of (i) the date that is 18 months following the
Effective Date or (ii) the date on which the dispute is finally resolved, either
by mutual written agreement of the parties or by a final judgment, order or
decree of an arbitrator or a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected);
provided
,
however
, that the date of termination shall be extended by a notice of dispute given by
the Executive only if such notice is given in good faith and the Executive
pursues the resolution of such dispute with reasonable diligence.



If a purported termination occurs prior to or following a Change in Control and
the date of termination is extended in accordance with the preceding paragraph,
the Company shall continue to pay the Executive the full compensation and
benefits as are provided in the first sentence of Section 5(a) of the Agreement
until the date of termination, as determined in accordance with the preceding
paragraph. Amounts paid under this Section (c) are in addition to all other
amounts due under the Agreement and shall not be offset against or reduce any
other amounts due under the Agreement, other than amounts due under the first
sentence of Section 5(a) of the Agreement. Each payment made pursuant to this
paragraph shall be treated as a separate payment for purposes of the short-term
deferral rules under Treasury Regulation Section 1.409A-1(b)(4). As a result,
payments made on or before the 15th day of the third month of the calendar year
following the applicable year containing the date on which notice of a dispute
is provided by either party (the "short-term deferral deadline"), as the case
may be, are exempt from the requirements of Code Section 409A. If the short-term
deferral deadline occurs within six months after the date on which notice of a
dispute is provided, then payments shall be suspended as of the short-term
deferral deadline and will resume on the 1st day of the seventh month following
the date on which such notice is provided. Any suspended payments will be
aggregated and paid in a lump sum on such date.

"Covered Termination of Employment Not Associated with a Change in Control of
the Company" means:

a Termination of Employment by the Company other than because of death or
Disability and without Cause, or

a Termination of Employment by the Executive for Good Reason subsequent to the
occurrence, without the Executive's written consent, of any event described in
Section (g)(ii), (iii) or (iv).

"Disability" means that the Executive has been unable, for a period of 180
consecutive business days, to perform the material duties of her job, as a
result of physical or mental illness or injury and that a physician selected by
the Company or its insurers and acceptable to the Executive or her legal
representative, has determined that the Executive's incapacity is total and
permanent. A termination of the Executive's employment by the Company for
Disability shall be communicated to the Executive by written notice and shall be
effective on the thirtieth day after receipt of such notice by


17

--------------------------------------------------------------------------------


the Executive, unless the Executive returns to full-time performance of her
duties before the expiration of such thirty-day period.

"Effective Date" means the first date on which a Change in Control of the
Company occurs, except that if Section 5 of the Agreement applies, the term
shall mean the date immediately prior to the Executive's Termination of
Employment.

"Good Reason" means:

solely in the context of a Covered Termination Associated with a Change in
Control, a material diminution in the Executive's authority, duties or
responsibilities, or

from and after the date of the Agreement, a material diminution in the
Executive's base compensation, or

a material change in the geographic location at which the Executive must perform
services, or

any other action or inaction that constitutes a material breach by the Company
of this Agreement.

The Executive must provide notice to the Company of the existence of one of more
of the conditions described in paragraphs (i)-(iv) within a period not to exceed
90 days of the initial existence of the condition(s). The Company has a period
of 30 days during which it may remedy the condition.

"Target Bonus Amount" means the Executive's bonus or incentive compensation
"target" for the fiscal year in which the Termination of Employment occurs.

"Termination of Employment" means a separation from service as determined
pursuant to Treasury Regulation Section 1.409A-1(h).




18

--------------------------------------------------------------------------------


